DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 1, 2021 is acknowledged.  Claims 1, 3-8, 11, 12, 17, 18, 22, 23, and 26-28 are pending in the application.  Claims 2, 9, 10, 13-16, 19-21, and 24-25 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, 11, 12, 17, 18, 22, 23, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “(b) subjecting the carotenoid-containing composition to hot melt extrusion conditions within an extruder operating at a temperature of 50-300⁰C to form a melt the at least one polymeric carrier” at lines 13-15.  It is unclear exactly what is encompassed by this limitation and the result of the claimed step.  It is uncertain what exactly is formed and/or melted in step b.  Therefore, the scope of the claim is indefinite.
Claim 4 recites “the at least one lipid” at lines 1-2.  Since claim 4 depends upon claim 3 which recites “further comprises at least one lipid” (line 2) and claim 3 depends upon claim 1 which also recites “at least one lipid” (line 5), it is uncertain whether the at least one lipid as recited in claim 4 refers to the at least one lipid in claim 3 and/or the least one lipid of claim 1.  Therefore, the scope of the claim is indefinite.
SEE ALSO claim 5, which depends upon claim 4, and the recitation of “the at least one lipid” at lines 1-2 of the claim.
Independent claim 23 recites “(b) subjecting the β-carotene-containing composition to hot melt extrusion conditions … to form a melt of the alkylcellulose and thereby provide a matrix thereof in which the β-carotene and the magnesium aluminometasilicate granules are dispersed” at lines 13-17.  It is unclear if the at least one lipid is dispersed in the matrix since the extruded β-carotene-containing composition includes at least one lipid, β-carotene, magnesium aluminometasilicate granules, and alkylcellulose (see lines 3-12 of the claim) and step b makes no mention 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3-8, 11, 12, 17, 18, 22, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over McGinity et al. WO 0235991 (hereinafter “McGinity”) in view of Obae et al. EP 2589618 (hereinafter “Obae”).
With respect to claims 1, 11, 12, 22, and 23, McGinity teaches a method comprising the steps of mixing at least one pharmaceutical excipient such as a thermopolymer (e.g., ethylcellulose and methylcellulose-alkyl cellulose, claims 22 and 23) (iii. at least one polymeric carrier material), at least one active agent, one or more other pharmaceutical excipients (e.g., ii. adsorbent and i. beta-carotene, claims 22 and 23-at least one carotenoid), and a plasticizer (i. at least one lipid) to form a blended mass (step a), loading the blended mass into a hot-melt extruder (step b), extruding the mass to form an extruded solid (step c), and the extruded solid is cooled (step d).  The pharmaceutical excipient such as a thermopolymer melts or softens during the hot-melt extrusion process and forms an intimately mixed extruded solid (step b).  In one example, the ingredients comprise 30% active agent (theophylline), 50% thermopolymer (EudragitTM) (iii-claims 1 and 23 and iv-claims 11 and 12), 10% plasticizer (polyethylene glycol/lipid, i-claims 1 and 23 and ii-claims 11 and 12), and 10% talc (magnesium silicate-pharmaceutical excipient/adsorbent) (ii-claims 1 and 23 and i-claims 11 and 12), and the processing temperatures during extrusion were 180⁰F (82⁰C) at Zone 1, 250⁰F (121⁰C) at Zone 2, 255⁰F (124⁰C) at Zone 3, and 255⁰F (124⁰C) for the die (steps b and c) (Abstract; P2, L22-P3, L30; P6, L2 -P7, L28; P8, L18-27; P15, L16-P18, L14; P19, 
However, McGinity does not disclose the one or more other pharmaceutical excipients (adsorbant) comprises magnesium aluminometasilicate (ii-claims 1 and 23 and i-claims 11 and 12).
Obae teaches combining cellulose and an inorganic compound (powder or particles), such as magnesium aluminometasilicate, magnesium aluminosilicate, calcium silicate, and magnesium silicate, with an active ingredient, such as beta-carotene, to prepare tablets, powder, granules, and pills for food and pharmaceuticals (paragraphs [0012], [0022], [0066]-[0068], [0070], [0085], and [0109]).
Based upon the fact that Obae and McGinity similarly teach preparing solids comprising similar ingredients for food and pharmaceuticals, Obae recognizes the equivalence of magnesium aluminometasilicate and magnesium silicate (talc) in food and pharmaceutical preparations as well as discloses the content of active ingredient in the formed article is uniform, the hardness is high, friability is low, and sticking is prevented in the formed article, and the produced articles have high retention of active ingredient (paragraphs [0011], [0014], [0106], and [0175]), and McGinity discloses any agent suitable to reduce friction during compression and prevent the sticking of the ingredients to dies in a machine may be selected (P21, L15-20; and P22, L19-24), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Obae, to select magnesium aluminometasilicate in the method of McGinity based its suitability for its intended purpose. The selection of a known material based on its suitability for its intended use  prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
While McGinity does not expressly disclose the amount of beta-carotene (i-claims 1 and 23 and iii-claims 11 and 12), McGinity teaches colorant, such as beta-carotene, may be used to impart color to the pharmaceutical preparations, and the amount of coloring agent used will vary as desired (P20, L1-7; and P23, L17-24).  McGinity also teaches that the compounds used in the formulation generally serve a variety of functions and purposes.  Thus, if a compound named is mentioned only once, its purpose or function should not be construed as being limited solely to that named purpose(s) or function(s) (P25, L9-13).  Additionally, it is well understood that beta-carotene is a natural colorant and an antioxidant, and McGinity discloses the hot-melt extruded composition may include one or more active agents, such as antioxidants, and the active agent(s) will be included in an effective amount (P25, L14-20; and P26, L17-29).  Further, Obae discloses the proportion of active ingredient, such as beta-carotene, is preferably 0.001% or more (paragraphs [0066] and [0070]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding claims 3-5, McGinity teaches the at least one pharmaceutical excipient may also include thermoformable materials such as EudragitTM (polymeric carrier material), polyethylene oxide, polymer, wax, lipid, fat, fatty acid, monoglyceride, diglyceride, triglyceride, or a combination thereof and plasticizers such as polyethylene glycol, polymers, oils (peanut oil, sesame oil, cottonseed oil, corn oil, olive oil), or combinations thereof.  The composition that is to be hot-melt extruded can further comprise other pharmaceutical excipients including antioxidant (vitamin C or vitamin E and its derivatives), antiadherent (magnesium stearate, talc, calcium stearate, glyceryl behenate, polyethylene glycol-PEG, hydrogenated vegetable oil, mineral oil, stearic acid), binder (polyethylene oxide), and glidant (talc-Ex. 9, calcium silicate, magnesium silicate).  Additionally, the composition may comprise active agents including antioxidants, food products, nutrients, vitamins, minerals, and other such compounds (P15, L16-P18, L14; P19, L14-P20, L15; P21, L15-P22, L4; P22, L19-29; P23, L17-24; P24, L14-22; P26, L17-29; P34, Ex. 9).
With respect to claim 6, McGinity 
Regarding claims 7, 8, 17, and 18, McGinity teaches the composition that is to be hot-melt extruded can further comprise other pharmaceutical excipients including and colorant (beta-carotene).  Additionally, the composition may comprise active agents including antioxidants, food products, nutrients, vitamins, minerals, and other such compounds (P20, L1-7; P23, L17-24; and P26, L17-29).
With respect to claim 26, modified McGinity teaches the extruded rod is converted into pellets or tablets, then spheronized  to form spherical particles, and the particles may be formed into tablets, granules, spheroids, and particulates (Abstract, P2, L8-11 and 15-18; P6, L6-10; P7, L12-16; and P27, L24-28).
Regarding claim 27, modified McGinity teaches preparing an extruded solid (P2, L24-25; P3, L4-5, 11-12, and 17-18; P6, L21-23; and P7, L7-11).
With respect to claim 28, modified McGinity teaches the composition may be used for dietary supplements, pharmaceutical, veterinary, food, culinary, or agricultural applications (P26, L17-P27, L9; and P27, L24-28).

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered, but they are unpersuasive.
Applicant argues an ordinarily skilled person in this art would not have combined McGinity et al and Obae et al in the first instance and as such, the presently claimed invention would not be considered unpatentably obvious.  McGinity discloses tablets (see claim 47).  These tablets are obtained by "compressing [McGinity's] beads, with or without an additional pharmaceutical excipient, to form a tablet or tablet core, 
Examiner disagrees with Applicant’s interpretation of the prior art.  As described above, McGinity discloses a method comprising the steps of mixing at least one pharmaceutical excipient such as a thermopolymer (iii. at least one polymeric carrier material), at least one active agent, one or more other pharmaceutical excipients (e.g., ii. adsorbent and i. beta-carotene), and a plasticizer (i. at least one lipid) to form a blended mass (step a), loading the blended mass into a hot-melt extruder (step b), extruding the mass to form an extruded solid (step c), and the extruded solid is cooled (step d).  The pharmaceutical excipient such as a thermopolymer melts or softens during the hot-melt extrusion process and forms an intimately mixed extruded solid  (Abstract; P2, L22-P3, L30; P6, L2 -P7, L28; P8, L18-27; P15, L16-P18, L14; P19, L14-P20, L7; P21, L6-9; P21, L15-P22, L4; P22, L19-29; P23, L17-24; P24, L14-22; P25, L9-13; P26, L17-29; P27, L24-28; P29, L7-25; P34, Ex. 9). McGinity does not expressly disclose the one or more other pharmaceutical excipients (adsorbant) comprises magnesium aluminometasilicate.  However, Obae is relied upon for these teachings.  While Obae does not disclose all the features of the presently claimed invention, Obae is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Obae, to select magnesium aluminometasilicate in the method of McGinity based its suitability Obae and McGinity similarly teach preparing solids comprising similar ingredients for food and pharmaceuticals, Obae recognizes the equivalence of magnesium aluminometasilicate and magnesium silicate (talc) in food and pharmaceutical preparations as well as discloses the content of active ingredient in the formed article is uniform, the hardness is high, friability is low, and sticking is prevented in the formed article, and the produced articles have high retention of active ingredient (paragraphs [0011], [0014], [0106], and [0175]), and McGinity discloses any agent suitable to reduce friction during compression and prevent the sticking of the ingredients to dies in a machine may be selected (P21, L15-20; and P22, L19-24). 
Additionally, modified McGinity teaches the extruded rod is converted into pellets or tablets, then spheronized  to form spherical particles, and the particles may be formed into tablets, granules, spheroids, and particulates (Abstract, P2, L8-11 and 15-18; P6, L6-10; P7, L12-16; and P27, L24-28) which are identical to the solid form as presently claimed in the invention (see claim 26).
Further, Applicant is reminded as stated in MPEP 2145 III., “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed 710 F.2d 1544, 1550 (Fed. Cir. 1983) (“[I]I is not necessarily that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve the ability to combine their specific structures.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793